ON MOTION FOR REHEARING.
Per Curiam.
A motion for rehearing has been made *396in this case based upon the recent decision of the Federal Supreme Court in the case of Yates v. Jones Nat. Bank, 206 U. S. 158. The Federal-case, although decided five days earlier, had not been published at the time of our decision. We do hot think any useful purpose would be served by granting a rehearing because of the decision referred to. The case does not touch the principal grounds upon which the case before us was reversed. It does establish a different test of the liability of directors of a national bahk for participating in alleged false official reports to the comptroller of the currency from that adopted by this court, and as such test must be considered to be the law of the case in all further proceedings.
Application denied.